ROBERT L. BLAND, Judge.
The claim in this case is in the sum of $69.62. The record thereof was made by the state road commission and filed with the clerk January 4, 1945. The state road commissioner concurs in the claim and it is approved for payment by the assistant attorney general.
It appears from the record of the claim that claimant’s taxi, driven by her husband, was traveling' at English, McDowell county, West Virginia, August 28, 1944, and as it passed state road commission truck No. 1030-68, which was standing still dumping a load as the taxi approached, the truck suddenly moved forward about four feet into the road, striking the taxi. The driver of the truck was looking back toward the load of slate which was being dumped.
We are of opinion that the damages caused by the collision may be repaired for the amount of the claim, and award is accordingly made in favor of claimant, Bettie T. Gemrose, for the said sum of sixty-nine dollars and sixty-two cents ($69.62).